     Case 2:19-cr-00050-CJC Document 102 Filed 07/02/19 Page 1 of 1 Page ID #:964



1
2
3
4
5
6
7
8
                                UNITED STATES DISTRICT COURT
9
                            CENTRAL DISTRICT OF CALIFORNIA
10
                                      WESTERN DIVISION
11
12     UNITED STATES OF AMERICA,                     Case No. 19-CR-50-CJC
13                 Plaintiff,                        ORDER IN THE ALTERNATIVE
14           v.
15     ADAU AKUI ATEM MORNYANG,
16                 Defendant.
17
18
             GOOD CAUSE HAVING BEEN SHOWN, IT IS HEREBY ORDERED that the
19
       document entitled: “Defendant’s Position Re: Sentencing; Exhibits” be filed under seal.
20
21
22
       DATED: July 2, 2019                By
23                                             HONORABLE CORMAC J. CARNEY
24                                             UNITED STATES DISTRICT JUDGE

25
26
27
28
